DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
Allowable Subject Matter
The indicated allowability of claims 1-5, and 9-15 are withdrawn in view of the reasons as stated in the 112 Section below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in lines 5-7, it recites “the head having generally axially rearward facing axial support surfaces projecting radially outward from the neck arranged for abutment with corresponding axial support surface of the support body”. However, it is unclear if support surfaces of the head is for abutment with only one or more than one corresponding axial support surface(s) of the support body. For the purpose of examination, the examiner has interpreted it to mean “corresponding axial support surface of the support body” means ““corresponding axial support surfaces of the support body”.
Claim 1 further recites “the support surfaces” in lines 7-8, “said support surface” in line 9, “said support surface” in line 10, and “said support surfaces” in line 10. However, it is unclear if the support surface(s) is(are) the support surface(s) of the head or the support surface(s) of the support body. For the purpose of examination, the examiner has interpreted it to mean “the support surfaces of the head” in lines 7-8, “said support surface of the head” in line 9, “said support surface of the head” in line 10, and “said support surfaces of the head” in line 10, respectively.
Claim 1 further recites “the radially inner surface region of the head” in lines 19-20. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a radially inner surface region of the head”.
Similarly, claim 2 recites “said support surface” in lines 2 and 4. It is unclear if the support surface is the support surface of the head or the support surface of the support body. For the purpose of examination, the examiner has interpreted it to mean “said support surface of the head” in both places.
Similarly, claim 5 recites “said support surfaces” in line 1. It is unclear if the support surfaces are the support surfaces of the head or the support surfaces of the support body. For the purpose of examination, the examiner has interpreted it to mean “said support surfaces of the head”.
Similarly, claim 13 recites “said support surfaces” in line 6, and “said support surface” in lines 7-8. It is unclear if the support surface(s) is(are) the support surface(s) of the head or the support surface(s) of the support body. For the purpose of examination, the examiner has interpreted it to mean “said support surfaces of the support body” and “said support surface of the support body” in lines 6, and 7-8, respectively.
Allowable Subject Matter
Claims 1-5 and 9-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the closest prior art of record is Souza (US 7,625,761) in view of Samuel (DE 367010), and further in view of WO 2008/014367, as described in the Office Action mailed on 07/22/2021 (Paras. 19-22, and 26-28). However, the combined teaching does not disclose “at least one second radial projection extending from the radially inner surface region of the head and formed as a raised bump to provide a tactile snap-click when the insert is rotated to mate with the support body.” 
Although another prior art of record, Pabel (US 2010/0322727), discloses a cutting insert 2 (a loose top) including an edge 40 extending from a radially inner surface region (23, 41) to provide tactile sensation in the fingers of the operator, and at times an audible click sound, which confirms to the operator that the loose top has reached its operative end position. (Figs. 2-3, Figs. 13-16, 19, and Paras. 43, 55). However, the convexly rounded, long narrow surface of the edge 40 is not equivalent to the projection and the raised bump recited. In addition, even if the edge 40 is considered as a raised bump, the structures of the loose top 2 and the body 1 of Pabel have more features and are quite different than the ones of the insert and the support body taught by Souza in view of Samuel, and further in view of WO 2008/014367 as described in the 07/22/21 Office Action. Therefore, it would not have been obvious to modify the Souza in view of Samuel, and further in view of WO-367 to have the missing raised bump as stated above.
Other prior art of record, alone or in combination, also does not teach every limitation of independent claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722